CORRECTED EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Adrianna Zhang on March 17, 2021.




14. (Currently Amended) A reagent kit for measurement of hemoglobin A1 c in a sample comprising ingredients (1) and (2) below:
(1)    a modified amadoriase [[capable of acting]] that acts directly on hemoglobin A1 c
and [[generating]] generates hydrogen peroxide; and
(2)    a reagent for measurement of hydrogen peroxide, wherein the modified amadoriase is selected from:
(i)    a modified amadoriase comprising the amino acid sequence of SEQ ID NO: 1, and wherein the amino acid at position 62 is substituted with aspartic acid; the amino acid at position 63 is substituted with histidine; the amino acid at position 102 is substituted with lysine; the amino acid at position 106 is substituted with lysine; the amino acid at position 110 is substituted with leucine; the amino acid at position 113 is substituted with lysine; and the amino acid at position 355 is substituted with serine, and
(ii)    a modified amadoriase comprising an amino acid sequence that is at least 90% identical to the amadoriase of (i).







EXAMINER’S COMMENTS

5.	The Restriction Requirement of record is withdrawn based on rejoinder of claims herein. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion


6.	Claims 1, 10, 14 and 26 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652